Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“conducting a first search over a computer-readable search engine index of a search engine based upon the query, wherein the search engine index indexes first items that are publicly available;
identifying a first item in the first items indexed in the search engine index as being relevant to the query based upon the first search; 
conducting a second search over a computer-readable personal content index of a second user based upon the query, wherein the personal content index of the second user indexes second items that are not publicly available, where the second items are indexed in the personal content index due to the second items having been previously identified by the second user as being shareable with the first user, and further wherein the personal content index is separate from the search engine index; 
identifying a second item in the second items indexed in the personal content index as being relevant to the query based upon the second search; and 
returning, over the network connection and based upon the first item and the second item being identified as being relevant to the query, search results to the computing device, the search results comprising a first identifier for the first item and a second identifier for the second item.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152